Citation Nr: 0411217	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to September 
1945.  He was awarded the Purple Heart Medal.  He died on May [redacted], 
2001.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in  June 2001 by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

On September 16, 2003, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims and of the evidence which VA would obtain 
and the evidence which the appellant was expected to submit.

2.  VA obtained and fully developed all evidence necessary for the 
equitable disposition of the appellant's claims.

3.  The veteran's cause of death was metastatic gallbladder 
cancer.

4.  Metastatic gallbladder cancer was not present during the 
veteran's active service or until many years thereafter.

5.  There is no competent medical evidence relating the veteran's 
metastatic gallbladder cancer to his period of active service or 
to the year following his separation from service.

6  During the veteran's life, service connection was in effect for 
residuals of multiple gunshot wounds and for postoperative 
nephrolithiasis, status post pyelolithotomy.

7.  There is no competent medical evidence that residuals of 
multiple gunshot wounds or postoperative nephrolithiasis, status 
post pyelolithotomy, caused or substantially or materially 
contributed to the veteran's death.

8.  Polycystic kidneys were not present in service and there is no 
competent medical evidence relating such a disorder to the 
veteran's period of active service.

9.  During his life and at the time of his death, the veteran was 
not rated as totally disabled by reason of service connected 
disabilities.

10.  A total rating was not in effect for 10 continuous years 
before the veteran's death, or from the date of the veteran's 
discharge or release from active duty for a period of not less 
than 5 years immediately preceding death.






CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2003).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is not warranted.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and assist 
a claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA 
and its implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has strictly 
complied with the notification and assistance provisions of the 
VCAA such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the appellant in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A. Duty to Notify

The Court, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
discussed four notice elements under the VCAA:  

	1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
	3.  Notice of the information and evidence the claimant is 
expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court in 
Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. § 5103(a) 
require that VA request that the claimant provide any evidence in 
his or her possession which pertains to the claim is obiter dictum 
and that 38 U.S.C.A. § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(February 24, 2004).  General Counsel continued to discuss how VA 
may determine whether failure to request the fourth element is 
harmful to a claimant and that if no harm is found that VA may 
proceed to render a decision without further notice.

With regard to VA's duty to notify the appellant, the Board notes 
that in a statement of the case and in a supplemental statement of 
the case, both furnished in February 2003, the RO notified the 
appellant of the requirements in law to establish entitlement to 
the benefits which she is seeking and of the bases of the denial 
of her claims.  The statement of the case included a recitation of 
applicable laws and regulations to include those implementing the 
VCAA, with citation to the relevant United States Code sections.  
In addition, in a letter sent to the appellant in June 2003, which 
was subsequent to the adjudication of her claims, the RO notified 
her of the evidence which VA had obtained and of the additional 
information and evidence which she might submit in support of her 
claims.  The appellant was then provided with contact information 
if she had any questions concerning her claims.  At the hearing in 
September 2003, the undersigned Acting Veterans Law Judge advised 
the appellant and her representative that additional evidence 
which they wished to submit in support of her claims would be 
received as part of the record in this case.    As such, VA has 
fulfilled its duty to notify the appellant consistent with the 
VCAA.
   
The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was not provided prior to the initial adjudication of the 
appellant's claims in June 2001.  Because the VCAA notice in this 
case was not provided to the appellant prior to the initial RO 
determination, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.   

While the Court in Pelegrini did not address whether, and, if so, 
how, the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable RO determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, at 
422.  On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court.  
Otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2) (West 2002); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a) (West 2002), all questions in a matter which 
under 38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, and 
such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially since 
an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, at 422.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided the appellant was not sent prior to the first AOJ 
adjudication of the claim, it was sent prior to the transfer and 
certification of the appellant's appeal to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has, in 
fact, been fully notified of the nature of the evidence needed to 
substantiate her claims, what types of evidence she is responsible 
for submitting, and what evidence VA will obtain on her behalf, 
and, has been afforded the opportunity to submit any other 
evidence she deems pertinent to her claims.

B. Duty to Assist

VA has also fulfilled the duty to assist pursuant to the VCAA.  
The appellant has not identified any additionally available 
evidence for consideration in her appeal.  Under the facts of this 
case, "the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to the 
[appellant] regarding what further evidence [she] should submit to 
substantiate [her] claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993) (holding that when the Board addresses in 
its decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced thereby).  
The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant and that the record is 
ready for appellate review.



II. Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's 
death if a disorder incurred in or aggravated by service either 
caused or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if preexisting such service, was aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Malignant tumors may be presumed to have been incurred in 
service if the disease is manifested to a compensable degree 
within one year of separation from service.  See 38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

In this case, the death certificate shows that the veteran died in 
May 2001, at age 79.  No autopsy was conducted.  The immediate 
cause of death was listed as carcinoma of the gallbladder with 
metastases to the liver.  The approximate interval between onset 
and death was stated as months.  No conditions leading to the 
immediate cause were listed.

At the time of his death, the veteran was service connected for: 
residuals of multiple gunshot wounds; paralysis of the left 
sciatic nerve, with foot drop, residual of a gunshot wound; and 
nephrolithiasis, post-operative, and pyelolithotomy, healed.  The 
Board notes that nephrolithiasis is defined as a condition marked 
by the presence of renal calculi (kidney stones).  See Dorland's 
Illustrated Medical Dictionary 1109 (28th ed., 1994) (Dorland's).  
A pyelolithotomy is the operation of excising a renal calculus 
from the pelvis of the kidney.  Dorland's at 1392.

The veteran's service medical records were negative for kidney 
stones or kidney disease.  In late October 1944, the veteran 
complained of severe pain in the left lower quadrant.  X-rays did 
not show any definite evidence of an opaque stone in the kidneys, 
ureter, or bladder.

During VA hospitalization in September and October 1952, the 
veteran complained of sharp, stabbing pain in the left side of his 
back and groin radiating to the left lower quadrant.  The veteran 
indicated that his first such attack was in 1944 when he was 
enroute to the United States.  At that time, after X-rays were 
taken, he was told that he had probably passed a kidney stone.  He 
also had similar attacks after service in October 1951, when he 
was told that he had a definite stone in the left kidney, and in 
July 1952.  X-rays revealed a stone in the left kidney pelvis, 
which was removed by a pyelolithotomy.  

A rating decision in February 1953 granted entitlement to service 
connection for nephrolithiasis, postoperative, and pyelolithotomy, 
healed.  

The Board notes that at the time of the veteran's death service 
connection was in effect for postoperative nephrolithiasis but was 
not in effect for any other disorder or disease of the kidneys.

The veteran's death certificate listed his immediate cause of 
death as carcinoma of the gallbladder with metastases to the 
liver.  The approximate interval between onset and death was 
stated as months.  No conditions leading to the immediate cause 
were listed.

The appellant contends that kidney disease substantially or 
materially contributed to the veteran's death.  Her representative 
stated at the hearing in September 2003 that it was his 
understanding that the veteran was service connected for kidney 
disease.

The appellant and her representative submitted statements by 2 
physicians.  
D. K. F., MD, stated in August 2003 that a CT scan of the 
veteran's abdomen in November 2000 had shown multiple cysts in the 
kidneys, some of which were rather large.  Dr. D. K. F. stated the 
veteran may have had polycystic kidneys, which is a condition that 
frequently contributes to chronic renal failure, and which may 
have been a contributing factor in the veteran's demise.

In August 2003. E. E. P., MD, stated that the veteran died of 
multiple system failure due to carcinoma with multiple metastases 
and kidney failure was a factor.

The Board notes that the veteran was not service connected for 
metastatic gallbladder cancer and there is no basis on which to 
find that service connection is warranted for such fatal disease.  
Gallbladder cancer was not present in service or within one year 
of the veteran's separation from service in September 1945, and no 
physician has found that the veteran's gallbladder cancer was in 
any way related to his active service.

Service connection was in effect for nephrolithiasis, a condition 
marked by the presence of kidney stones, but was not in effect for 
polycystic kidneys, the disorder which Dr. D. K. F. suspected the 
veteran may have had, based on a CT scan approximately 6 months 
prior to his death, or for any disorder or disease of the kidneys 
except nephrolithiasis.  Dr. E. E. P., who reported that kidney 
failure was a factor in the veteran's death from multiple system 
failure did not report that the veteran had any kidney stones 
which were related to kidney failure just before and at the time 
of his death.  Therefore, in the absence of any competent medical 
evidence that the veteran's service connected nephrolithiasis or 
his service connected residuals of gunshot wounds caused or 
substantially or materially contributed to his death, the Board 
must conclude that service connection for the cause of the 
veteran's death is not warranted.    

III. DIC Under 38 U.S.C.A. § 1318

A surviving spouse may be eligible for DIC if the veteran who 
dies, not as the result of his own willful misconduct, was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability rated totally disabling 
if- (1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the veteran 
was a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318 (West 2002).

The applicable VA regulations which implement 38 U.S.C.A. § 1318 
are found at 38 C.F.R. § 3.22.  The current version of the 
regulations became effective January 21, 2000.  The regulations 
state:

(a) Even though a veteran died of non-service-connected causes, VA 
will pay death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected, if: 

(1) The veteran's death was not the result of his or her own 
willful misconduct, and 

(2) At the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected disability 
that was: 

(i) Rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; 

(ii) Rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or 

(iii) Rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death, if the veteran 
was a former prisoner of war who died after September 30, 1999. 

(b) For purposes of this section, "entitled to receive" means that 
at the time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving compensation 
because: 

(1) VA was paying the compensation to the veteran's dependents; 

(2) VA was withholding the compensation under authority of 38 
U.S.C. 5314 to offset an indebtedness of the veteran; 

(3) The veteran had applied for compensation but had not received 
total disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; 

(4) The veteran had not waived retired or retirement pay in order 
to receive compensation;

(5) VA was withholding payments under the provisions of 10 U.S.C. 
1174(h)(2);

(6) VA was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309. 

38 C.F.R. § 3.22.

As noted above, the current regulations found at 38 C.F.R. § 3.22 
became effective January 21, 2000.  Prior to this revision, there 
had been a concept explored in case law that 38 U.S.C.A. § 1318 
authorized a "hypothetical entitlement" to compensation and thus 
to Dependency and Indemnity Compensation.  See Marso v. West, 13 
Vet. App. 260 (1999).  However, the regulations which were 
published and became effective January 21, 2000, specified that 38 
U.S.C.A. § 1318 does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  See Notice, 65 Fed. 
Reg. 3388 -3392 (January 21, 2000).  The appellant filed her claim 
in May 2001 which means that the current regulations are 
applicable to the claim.   

As a result of the publication of the recent regulations, 
entitlement to § 1318 benefits can be established:  (1) by meeting 
the statutory duration requirements for a total disability rating; 
or (2) by showing that such requirements would have been met but 
for CUE in a previous rating decision.  See National Organization 
of Veterans' Advocates Inc., v. Secretary of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir 2003).

In the instant case, at the time of the veteran's death in May 
2001, the combined rating for his service connected disabilities 
was 80 percent effective from January 9, 1953.  Several months 
prior to his death, on January 26, 2001, the veteran filed VA Form 
21-8940, Veteran's Application For Increased Compensation Based On 
Unemployability, and he thereby asserted a claim for a total 
disability rating based on unemployability.  That claim was 
pending at the time of the veteran's death.  (After the veteran's 
death a total disability rating based on unemployability was 
granted for accrued benefits purposes only by rating action in 
June 2001.  That rating action did not affect the benefits to 
which the veteran was entitled prior to and at death.)  It can, 
therefore, be seen that at death the veteran was not rated as 
totally disabled from service connected causes.  Furthermore, at 
no time during his life was the veteran rated as totally disabled 
by reason of service connected disabilities.  

The appellant is not entitled to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002), 
because the veteran was not ever rating totally disabled by 
service connected disabilities nor was he ever entitled to receive 
such compensation.  None of the provisions of 38 C.F.R. § 3.22 
pertaining to being "entitled to receive" total compensation apply 
in this case.  Specifically, it is not alleged and the evidence of 
record does not show that any rating action during the veteran's 
life contained clear and unmistakable error (CUE).  See 38 C.F.R. 
§ 3.105(a) (2002).  The veteran's claim in January 2001 for a 
total rating based on unemployability could not have resulted in a 
grant of a total rating for a period of 10 years prior to his 
death in May 2001, because the effective date of an award of 
compensation based on a claim for increase shall be fixed in 
accordance with the facts found but shall not be earlier than the 
date of application therefor.  See 38 U.S.C.A. § 5110(a) (West 
2002).  The Board concludes that there is no basis on which the 
appellant might be entitled to DIC under the provisions of 38 
U.S.C.A. § 1318 (West 2002), and entitlement to that benefit is 
not established.  

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the appellant's 
claims, the benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b) (West 2002). 
   

ORDER

Service connection for the cause of the veteran's death is denied.

Entitlement to dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	David P. Havelka
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



